Citation Nr: 1527240	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for metastatic squamous cell carcinoma (SCC), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's son



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970, to include service in the Republic of Vietnam form October 1969 to October 1970.  The Veteran died in October 2010; the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter alia, denied claims of entitlement to service connection for metastatic squamous cell carcinoma and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.   

The Veteran submitted a notice of disagreement in November 2009; a statement of the case was issued in April 2010; and in June 2010, the Veteran submitted a substantive appeal and requested a Video Conference hearing therein.  However, as noted above, the Veteran died in October 2010 while the matter was on appeal.

In January 2011, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A. See Veterans' Benefits Improvements Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). 

In April 2013, the appellant testified at a Travel Board hearing before the undersigned; a transcript of that proceeding has been associated with the claims file. 

In December 2013, the Board requested that an Independent Medical Examiner review the case; a response was received in January 2014. 

In a June 2014 decision, the Board denied the claims for service connection for metastatic SCC, to include as due to herbicide exposure, and entitlement to a TDIU rating. 

The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), but only to the extent that the Board had denied the claim for service connection for SCC.  In other words, the appellant did not pursue an appeal of the Board's denial of a TDIU rating.   

In a January 2015 Order, the Court set aside the denial of service connection for SCC and remanded the matter to the Board for readjudication consistent with the terms set forth in the Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in December 2013, the Board obtained an opinion from an Independent Medical Examiner (IME) in association with the claim for service connection for metastatic squamous cell carcinoma.  The Board received the IME opinion in January 2014, which included the statement that the Veteran was diagnosed with Stage IVA, moderately differentiated squamous cell carcinoma of the base of tongue (oropharynx) in August 2008.  In February 2014, the appellant and her attorney were invited to submit additional evidence and argument in response to the IME opinion.  Neither the appellant nor her attorney submitted additional evidence or argument in this regard.  The appellant's representative raised for the first time before the Court the contention that the Veteran's cancer of the tongue was in fact cancer of the larynx.  The January 2015 JMR concluded that the Board erred in not specifically addressing whether the Veteran's cancer could be classified as a laryngeal cancer.  The following action is being taken as ordered by the JMR.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a physician (M.D.) with expertise in oncology.  The claims file and all relevant records on Virtual VA/VBMS must be provided to and reviewed by the physician prior to his/her providing an opinion.

The physician should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's squamous cell carcinoma can be considered or otherwise classified as a "respiratory cancer" (i.e., cancer of the lung, bronchus, larynx, or trachea), or more specifically, a laryngeal cancer, OR is it more appropriately classified as an oropharyngeal cancer? 

In answering the above question, the physician must discuss the following: 

(1)  The January 2014 opinion from Dr. J.M. that notes that the Veteran was diagnosed with Stage IVA, moderately differentiated squamous cell carcinoma of the base of tongue (oropharynx) in August 2008;  

(2) A November 24, 2009 VAMC record that noted that a June 25, 2008 CT/PET scan showed metabolically active SCC within the posterior aspect of the base of the tongue, extending inferiorly into the supraglottic region, ending at the level of the hyoid; 

(3) A November 24, 2009 VAMC treatment report indicating that a July 2008 laryngoscopy with biopsy was "positive for dysplasia on the laryngeal surface of the epiglottis," and that the base of the tongue "biopsies were negative for disease"; and 

(4) The appellant's contention that SCC in the supraglottic region to the level of the hyoid could be a laryngeal cancer as the larynx is "connected to the superior part of the trachea and to the pharynx inferior to the tongue and the hyoid bone" according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1021 (31st 2007), and the Mayo Clinic defines "[s]upraglottic cancer" as one beginning "in the upper portion of the larynx" as found at Diseases and Conditions[,] Throat Cancer, MAYO CLINIC, http://www.mayoclinic.org/diseases-conditions/oral-and-throat-cancer/basics/causes/con-20042850.

Rationale must be provided for all opinions expressed.  If the physician determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion. 

2. After completing the above, readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




